Citation Nr: 1622503	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected status-post left knee surgery and medial collateral laxity.
 
 2.  Entitlement to an evaluation in excess of 30 percent for service-connected status-post total right knee replacement.
 
 3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
 4.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a low back disability, to include as secondary to service-connected status-post total right knee replacement.


REPRESENTATION

Veteran represented by:	Michael James Kelly, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran's claims were remanded by the Board so as to schedule a Board video-conference hearing in November 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted the prior November 2012 Board remand, at the time of the Veteran's May 2010 Substantive Appeal, he elected to be heard by the Board at a videoconference hearing.  The Veteran included his Everett, Massachusetts, address on his Substantive Appeal.  In August 2011, the RO sent the Veteran a letter, at his Everett, Massachusetts, address, informing that he would be scheduled for a Travel Board hearing at the earliest opportunity.  The RO sent the Veteran a March 2012 letter to an incorrect version of his Everett, Massachusetts, address, notifying him of his upcoming Board hearing.  The letter was returned to the RO as undeliverable in March 2012; and the RO sent the Veteran, in April 2012, an additional notification letter to the same incorrect address.  

The Veteran was scheduled to appear before the Board at the RO in Boston, Massachusetts, on April 26, 2012; however, he did not report to the hearing.  Thus, it appears that the Veteran did not receive notification of his Board hearing.  Under the circumstances, this matter was remanded so that a new hearing could be scheduled, and proper notice be provided, in accordance with 38 C.F.R. 
§ 20.702(b). 

In December 2009, the RO sent the Veteran a benefits summary to his address in Groveland, Florida.  In August 2010, the RO sent the Veteran a benefits summary to his address in Everett, Massachusetts.  In September 2010, the RO sent the Veteran a letter to his address in Groveland, Florida, acknowledging that the August 2010 letter, sent to Everett, Massachusetts, was in error.  In January 2011 and January 2012, the RO sent the Veteran a benefits summary to his address in Groveland, Florida.  However, it appears that in May 2012, the Board sent the Veteran a letter to an address in Clermont, Florida, maintained in the claims file, notifying him of receipt of his claims file.

Based on the forgoing, the Veteran's current correct address must be ascertained and recorded clearly in the claims file.

Further, in April 2016, two days following his scheduled Board hearing, the Veteran's representative advised VA that the Veteran currently resides in Florida, and that his hearing should not have been scheduled in Boston.  The representative requested to reschedule the Veteran's Board hearing, due to unavailability, and asked that the hearing be held at the Bay Pines RO.  To date, there is no evidence that this hearing has been conducted.  The claim is thus remanded to schedule the requested Board hearing.

It is noted at this juncture that it is incumbent upon the Veteran and his representative to keep VA apprised of the appropriate address to which to send correspondence.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the earliest opportunity at the Bay Pines RO. Make certain that the Veteran's most current mailing address is of record and that such is the address used for all VA correspondence. 
Notify the Veteran and his attorney of the date, time, and location of his hearing.  All communication regarding the scheduled hearing must be documented in the claims file.  If the Veteran fails to report for his hearing, also document this in the claims file. Then return the file to the Board for further appellate consideration of the claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




